TOLSON, C. J. On August 12,1959, Sankey Brothers, Inc., A Corporation, filed its complaint seeking an award of $2,000.00 for the balance due under a certain contract with respondent dated June 29, 1955. A stipulation of facts was entered into between claimant and respondent on December 11, 1959, which is hereinafter set forth in detail, and, on December 21, 1959, claimant and respondent entered into a joint motion to waive briefs, which motion was allowed. The stipulation of facts appears in the following words and figures: “(1) Verified complaint of claimant, and exhibits attached thereto. (2) That claimant is an Illinois corporation, which was employed by the State of Illinois, acting through the Department of Public Works and Buildings on June 29, 1955, to furnish all labor, materials and equipment, and to, complete all work necessary for the site development of two half-blocks north and south of the new State Office Building at Springfield, Illinois. (3) That pursuant to said agreement of employment a written contract was entered into by and between claimant and the State of Illinois on June 29, 1955, a true copy of which is attached to the complaint herein as claimant’s exhibit A. (4) That claimant completed the site development pursuant to the terms of said contract. (5) That the amount owed by the State of Illinois to claimant, pursuant to said contract, after allowing all just credits, deductions and set-offs is $2,000.00, which sum represents the remaining unpaid balance due and owing claimant under said contract. (6) That claimant has demanded of the State of Illinois payment of the sum of $2,000.00, and the State of Illinois through J. N. Gaunt, Chief of Construction, advised claimant on March 17, 1959 that the sum of $2,000.00 was not reappropriated by the Legislature of the State of Illinois, and that said contract was considered closed by the construction office of the Department of Public Works and Buildings; that a true and correct copy of said letter is attached to the complaint herein, as claimant’s exhibit B. (7) That claimant filed an Application For a Certificate of Payment with the Division of Architecture and Engineering of the Department of Public Works and Buildings for the State of Illinois for the sum of $2,000.00, a true copy of which is attached to the complaint herein as claimant’s exhibit C; that the Division of Architecture and Engineering acknowledged receipt of said certificate, and further acknowledged that said amount of $2,000.00 was due and owing from the State of Illinois to claimant as evidenced by a letter attached to the complaint as claimant’s exhibit D.” The Court, having considered the stipulation, finds that claimant is entitled to an award. An award is, therefore, made to Samkey Brothers, Inc., A Corporation, in the amount of $2,000.00.